Title: To George Washington from Henry Knox, 16 February 1793
From: Knox, Henry
To: Washington, George



sir
War Department, 16th February, 1793.

I have the honor respectfully to submit to your consideration, certain general ideas, which may be proper for the heads of the Instructions to the Commissioners for treating with the hostile Indians—After you shall have decided upon the general principles of the Instructions, the details may be formed and submitted to your judgment. With the highest Respect I have the honor to be sir. Your most Obedt hume servt

H. Knox

